DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 6/22/2022, wherein:
Claims 1, 7, 12-17, 20, and 21 have been amended;
Claims 2-6, 8-11, 18, and 19 remain as original; 
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claim 1 includes the new limitations: “(j) prior to step (a), receiving, by the trading platform computer system, sellable product information from the second user device including a digital signature based on the second user certificate associated with the second user; (k) prior to step (a) and after step (i)storing, by the trading platform computer system, sellable product including a product identification number associated with the sellable product; and (1) prior to step (a) and after step (k), listing, by the trading platform computer system, all sellable products, wherein the purchase order information is associated with at least one sellable product”.  These limitations are “new matter” because the specification as originally filed, does not include any of these limitations.  These limitations also do not appear in application 16/717512 from which 16/839778 is a CIP of; or any of the provisional applications 62/829880, 62/818166, 62/860373, 62/78111 that the Applicant claims priority to.

Claims 2-21 are rejected pursuant to their dependency on a rejected claim. 
The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations: “(j) prior to step (a), receiving, by the trading platform computer system, sellable product information from the second user device including a digital signature based on the second user certificate associated with the second user; (k) prior to step (a) and after step (i) storing, by the trading platform computer system, sellable product including a product identification number associated with the sellable product; and (1) prior to step (a) and after step (k), listing, by the trading platform computer system, all sellable products, wherein the purchase order information is associated with at least one sellable product”.  
The limitation “receiving, by the trading platform computer system, sellable product information from the second user device including a digital signature based on the second user certificate associated with the second user” is indefinite because it is unclear what “sellable product information” means.  It is unclear what information regarding a product is considered “sellable product information” and it is unclear how many products are being referenced by the term.  The specification does not include any reference to the limitation “sellable product information”.  It is also unclear how a digital signature is included in sellable product information.  For examination purposes the limitation “receiving, by the trading platform computer system, sellable product information from the second user device including a digital signature based on the second user certificate associated with the second user” will be interpreted as “receiving information for listing a product for sale on the trading platform from the second user device”.
The limitation: “(i) storing, by the trading platform computer system, sellable product including a product identification number associated with the sellable product” is indefinite because it is unclear: what the “product identification number” is, it is unclear who assigns it to the product, or how it is assigned to the product, and it is unclear where the “product identification number” is stored.  The specification also does not include any reference to the limitation “product identification number”.  For examination purposes the limitation “(i) storing, by the trading platform computer system, sellable product including a product identification number associated with the sellable product” will be interpreted as “assigning a product ID to the product and storing the product ID on the trading platform computer system”.
The limitation for “(l) listing, by the trading platform computer system, all sellable products, wherein the purchase order information is associated with at least one sellable product” is indefinite because it is unclear what is meant by “listing all sellable products”.  The Applicants system only includes references to the trading platform computer receiving purchase orders, there is no mention of listing products for sale on the system, or any system for selling products.  It is also unclear how the purchase order information can be associated with at lease one sellable product when the limitation for (l) occurs prior to step (a) and the purchase order isn’t received until step (c).  The limitation will be interpreted for examination purposes as “(l) listing the sellable product for sale on the trading platform”.  

Claims 2-21 are rejected pursuant to their dependency on a rejected claim. 
The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.
    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for processing and documenting a digital transaction which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-21 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: processing and documenting a digital transaction.  The steps of: (a) receiving, identification information from at least a first user device associated with a first user; (b) identifying the first user based on the identification information; (c) receiving purchase order information from the first user device including a digital signature based on a first user certificate associated with the first user; (d) sending, to at least one second user device associated with a second user, the purchase order including a purchase identification number associated with the purchased order; (e) receiving a confirmation of the purchase order from the second user device, the confirmation including a second digital signature based on the certificate associated with the second user; (f) generating a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user; (g) sending to at least the first user device and the second user device, the second confirmation message; (h) generating a report including the purchase order, the confirmation message, the purchase identification number and the signatures of the first user and the second user; and (i) recording the report in a secure log, (j) prior to step (a), receiving sellable product information from the second user including a digital signature based on the second user certificate associated with the second user; (k) prior to step (a) and after step (i) storing sellable product including a product identification number associated with the sellable product; and (1) prior to step (a) and after step (k), listing all sellable products, wherein the purchase order information is associated with at least one sellable product, when considered collectively as an ordered combination, recite the abstract idea of processing and documenting a digital transaction. 
Independent claim 1, as drafted, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations.  For independent claim 1, the steps of: (a) receiving, identification information from at least a first user device associated with a first user; (b) identifying the first user based on the identification information; (c) receiving purchase order information from the first user device including a digital signature based on a first user certificate associated with the first user; (d) sending, to at least one second user device associated with a second user, the purchase order including a purchase identification number associated with the purchased order; (e) receiving a confirmation of the purchase order from the second user device, the confirmation including a second digital signature based on the certificate associated with the second user; (f) generating a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user; (g) sending to at least the first user device and the second user device, the second confirmation message; (h) generating a report including the purchase order, the confirmation message, the purchase identification number and the signatures of the first user and the second user; and (i) recording the report in a secure log, (j) prior to step (a), receiving sellable product information from the second user including a digital signature based on the second user certificate associated with the second user; (k) prior to step (a) and after step (i) storing sellable product including a product identification number associated with the sellable product; and (1) prior to step (a) and after step (k), listing all sellable products, wherein the purchase order information is associated with at least one sellable product, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations.  Receiving digital signatures from users for a purchase order and generating a confirmation is a contractual agreement for participants in a business relationship for sales activities.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a trading platform computer system, a first user device, and a second user device, and a secure log”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claim recites an abstract idea.  
Dependent claims 2-21 recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-5, the additional limitations of: wherein the identification information includes user credential associated with the first user; wherein the identification information includes a username and a password associated with the first user; wherein the identifying step includes a step of accessing, by the trading platform computer system, user information associated with a plurality of validated users and comparing the identification information to the user information to identify the first user; wherein the purchase order information includes product information, quantity information and price information, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations, because these further describe the user information and purchase order information.
In claims 6-9, the limitations of: wherein the receiving step (c) includes a step of validating the digital signature of the first user; wherein the receiving step (c) includes a steps of: (m) determining whether the purchase order complies with limitations associated with the first user; and in the case where the purchase order does not comply, sending a request for authorization to at least one associated user; receiving a second purchase order signed by the at least one other user using a certificate associated with the at least one associated user, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these further describe the step of receiving purchase order from the first user.
In claims 9-11, the limitations of: and wherein the sending step (d) includes generating a purchase identification number uniquely associated with the purchase order and adding it to the purchase order sent to the second user; wherein the purchase identification number is based on the type of product associated with the product information; wherein the purchase identification number is used as a seed to provide a tuple to be stored in the secure log operatively connected to the trading platform computer system, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these describe the purchase identification number and further describe the step for sending the purchase order to the second user. 
In claims 12-15, 17, 20, and 21, the limitations of: (m) sending, by the trading platform computer system, the purchase order to a third user device associated with a third user, where the third user is a trusted entity with authority to release funds; and (n) receiving, by the trading platform computer system from the third user device, a funds confirmation message including a signature of the third user based on the certificate of the third user confirming there are sufficient funds to complete the purchase; and wherein the sending step (m) and the receiving step (n) are performed before step (e); (m) receiving, by the trading platform computer system, a purchase confirmation signed by the first user and confirming receipt of the product; (n) receiving, by the trading platform computer system, a seller confirmation signed by the second user confirming receipt of the price of the product; (m) sending, by the trading platform computer system, the report to a regulatory authority; (m) generating, by the trading platform computer system, an agreement document indicative of a transaction associated with the purchase order; (n) sending, by the trading platform computer system to at least the first user device and the second user device, the agreement document; (o) receiving, by the trading platform computer system, the agreement document including the first user signature and the second user signature; and (p) storing, by the trading platform computer system, the agreement document in the secure log, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these describe contingencies that are taken into consideration when applying the abstract idea.  
In claims 16, 18, and 19, the limitations of: (o) storing, by the trading platform computer system, the purchase confirmation and the seller confirmation in the secure log; wherein the recording step further comprises: generating, by the trading platform computer system, a tuple based on the report, where a purchase identification number is used as a seed and the additional information is used as a second part of the tuple; and storing the tuple in the secure log; wherein the secure log may be a computer log associated with the trading platform computer system and may include log information associated with each event associated with the trading platform computer system; , under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these further describe the recording step and the log that is recorded. 
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the trading platform computer system, the secure log, the first user device, the second user device, and a third user device”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recited the additional elements of “a trading platform computer system, a first user device, and a second user device, and a secure log”.  A plain reading of Figures 5A-1 – 5D-2, 7A-1, 7B, 7C, 9A-10, and associated descriptions in the specification in at least: para. 00104 stating “trading platform 1000 may be implemented using, or may include, one or more computer devices in a computer system that include one or more processors operatively connected to one or more memory elements…the one or more memory elements may include processor executable code that may be executed by the processors to provide for processing and documenting digital transactions…“trading platform 1000 may be accessible via a graphical user interface (GUI), presented on a desktop or mobile computing system, such as a first user device 1002a or a second user device 1002b via a communications network or bus 10…communications network 10 may include any electronic communications network, including the Internet, a cellular network, a wireless network (such as WiFi or Bluetooth to name a few) or the like”, para. 00111 of the specification stating “first user will generate and send a purchase order to the trading platform 1000 using a first user computer device 1002a, which may be a personal computer, laptop, mobile computer or other mobile electronic device, to name a few”, para. 0024 of the specification stating “the secure log may be a computer log associated with the trading platform computer system and may include log information associated with each event associated with the trading platform computer system”, and para. 00122 of the specification stating “In embodiments, the storage of the records and the information, including the tuples recorded in the secure log may be made in a normal database or distributed database for additional scalability and security”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a trading platform computer system, a first user device, and a second user device, and a secure log” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claim 1 is directed to an abstract idea. 
Dependent claims 2-11, 13-19, and 20, recite similar generic computer components as the independent claims, such as “the trading platform computer system, the secure log, the first user device, the second user device, and a third user device”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “the trading platform computer system, the secure log, the first user device, the second user device, and a third user device” to perform the steps of independent claim 1 for: (a) receiving, identification information from at least a first user device associated with a first user; (b) identifying the first user based on the identification information; (c) receiving purchase order information from the first user device including a digital signature based on a first user certificate associated with the first user; (d) sending, to at least one second user device associated with a second user, the purchase order including a purchase identification number associated with the purchased order; (e) receiving a confirmation of the purchase order from the second user device, the confirmation including a second digital signature based on the certificate associated with the second user; (f) generating a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user; (g) sending to at least the first user device and the second user device, the second confirmation message; (h) generating a report including the purchase order, the confirmation message, the purchase identification number and the signatures of the first user and the second user; and (i) recording the report in a secure log, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receiving…sellable product information; receiving…identification information; receiving…purchase order information; sending…the purchase order; receiving…a confirmation of the purchase order; sending…the second confirmation message”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “identifying…the first user based on the identification information, generating…a second confirmation message, and generating…a report”.  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “recording…the report in a secure log, and storing…sellable product including a product identification number”.  Furthermore, the steps for “generating…a report, and listing…all sellable products” are also merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claim 1 is not patent eligible.  
In addition, the dependent claims 2-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the trading platform computer system, the secure log, the first user device, the second user device, and a third user device” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claim, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claim, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Further, the steps of: claim 7 for “sending a request”, claim 8 for “receiving a second purchase order”, claim 12 for “sending …the purchase order”, and “receiving…a funds confirmation message”, claim 14 for “receiving…a purchase confirmation”, claim 15 for “receiving…a seller confirmation”, claim 17 for “sending …the report”, claim 20 for “sending…the agreement document” and “receiving…the agreement document”, and claim 21 for “transmitting…the report”, are also receiving and transmitting steps that are well-understood routine and conventional in accordance with MPEP 2106.05(d)(ii).  The steps of: claim 4 for “accessing…user information” and “comparing the identification information…”, claim 6 for “validating the digital signature”, claim 7 for “determining…whether the purchase order complies”, claim 9 for “generating a purchase identification number”, claim 18 for “generating…a tuple”, and claim 20 for “generating…an agreement document”, are also steps for performing repetitive calculations that are well-understood routine and conventional in accordance with MPEP 2106.05(d)(ii).  The steps of: claim 16 for “storing…the purchase confirmation and the seller confirmation in the secure log”, and claim 20 for “storing…the agreement document”, are also steps for storing and retrieving information that are well-understood routine and conventional in accordance with MPEP 2106.05(d)(ii).  For these reasons, dependent claims 2-11, 13-19, and 20 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/25246 to Jevans et al. (hereinafter referred to as Jevans), in view of US 2017/0011460 to Molinari et al. (hereinafter referred to as Molinari).

In regards to claim 1, Jevans discloses a method for processing and documenting a digital transaction (method for conducting electronic transactions between at least a first and second party using an electronic transaction document, page 5, lines 17-22, figs. 1-8) comprises: (a) receiving (at step 300 the electronic transaction document is created using content supplied to the transaction document server from the workflow system 90 via API 40, pages 20 and 21, figs. 1-8), at the trading platform computer system (transaction document system 10 comprises a transaction document server 30 implemented on an issuer’s computer system using an API 40 and a transaction document client 70 implemented on a recipients computer system using an API 40 or web-browser user interface (UI) 42, with business logic of a transaction implemented in a workflow system 90, pages 10-12, fig. 1), identification information (content of electronic transaction document may include a description of the issuer and recipients, date of issue, date the first signature was affixed to the document, description of the transaction, decorations to be included in the visible form of the document, the layout of the visible form, and a reference to the issuer’s certificate consisting of the name of the certificate issuing authority and composed with issuer’s  name as part of the signature information, page 19, figs. 1-8) from at least a first user device associated with a first user (transaction document content is supplied to the transaction document server 30 from the workflow system 90 via API 40, page 21, lines 1-22); (b) identifying, by the trading platform computer system, the first user (the transaction document server 30 verifies the identity of the participant, page 21, figs. 1-8); (c) receiving, by the trading platform computer system (at step 300 the electronic transaction document is created using content supplied to the transaction document server from the workflow system 90 via API 40, pages 20 and 21, figs. 1-8), purchase order information (transaction document content includes a Transaction Document ID Number, description of the issuer and recipient, description of the transaction, content describing contractual terms (e.g. items purchased, price, etc.), and names and unique identifiers of all parties, page 20, figs. 1-8) from the first user device including a digital signature based on a first user certificate associated with the first user (issuer’s digital signature is inserted into the electronic transaction document and encrypted using the issuer’s certificate and generating a digest on the encrypted form of the electronic transaction document content, page 21, figs. 1-8); (d) sending, by the trading platform computer system to at least one second user device (issuer encrypts the electronic transaction document for transmission and at step 304 the Transaction Document Server 30 transmits the electronic transaction document to the Transaction Document Client 70, page 21, figs. 1-8) associated with a second user (transaction document system 10 comprises a transaction document server 30 implemented on an issuer’s computer system using an API 40 and a transaction document client 70 implemented on a recipients computer system using an API 40 or web-browser user interface (UI) 42, with business logic of a transaction implemented in a workflow system 90, pages 10-12, fig. 1), the purchase order (at step 306, the Transaction Document Client 70 receives and decrypts the electronic transaction document and presents the document to the recipient for review at step 310 in a browser, page 22, figs. 1-8) including a purchase identification number associated with the purchased order (Data Definition 50 utilized by transaction document server 30 and client 70 including a worldwide unique ID for each individual electronic transaction document, consisting of a combination of the Issuer's Certificate Authority's ID, the Issuer's Certificate ID, and a tracking number generated by the Issuer, pages 13 and 14, figs. 1-8); (e) receiving, by the trading platform computer system (at step 330 the Transaction Document Client 70 encrypts the recipient signed electronic transaction document and transmits it back to the Transaction Document Server 30, page 23, figs. 1-8), a confirmation (once reviewed and any required actions completed, the Transaction Client 70 signs the electronic transaction document with the recipients digital signatures at step 326 and it is referred to as an acceptance message, page 23, figs. 1-8) of the purchase order (recipient’s acceptance of the electronic transaction document indicates acceptance of the content or terms contained, page 22, figs. 1-8) from the second user device (recipients certificate is sent with returning electronic transaction document with a reference to the issuer’s certificate consisting of the name of the certificate issuing authority and composed with issuer’s name as part of the signature information, page 19, figs. 1-8), the confirmation including a second digital signature (at step 326 the electronic transaction document is signed with the recipients digital signature, page 23, figs. 1-8) based on the certificate associated with the second user (each signature contains signature certificate references and encrypted digest, page 17, figs. 1-8; recipient’s certificate may be sent as part of the returning electronic transaction document, page 19, figs. 1-8); (f) generating, by the trading platform computer system (transaction document system may execute parallel protocol (fig. 5A) or serial protocol (5b) for collecting signatures for an electronic transaction document similar to steps 304-334 in fig. 3, page 24, figs. 1-8), a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user (if all recipients have responded with properly signed response messages the fully signed document is encrypted at step 518, page 25, figs. 1-8); (g) sending, by the trading platform computer system to at least the first user device and the second user device, the second confirmation message (at step 518 the fully signed document is encrypted at step 518, and copies are sent to each recipient at step 520, page 25, figs. 1-8); (h) generating, by the trading platform computer system, a report (UI 42 provides auditing functions for generating reports on electronic transaction documents stored in the database 60, page 33, lines 3-29, figs. 7A-7D) including the purchase order, the confirmation message, the purchase identification number (for example, the documents related to PO confirmation 1457 may be selected to include electronic transaction documents involved in a purchase order workflow (PO, PO Confirmation, Sales Draft, APR, or delivery), pages 33-35, figs. 7A-7D) and the signatures of the first user and the second user (the fully signed document is stored in the transaction document table 64 at step 564, page 26, lines 16-23, figs. 1-8); and (i) recording, by the trading platform computer system (received transaction documents and messages are stored in the transaction documents table 64, page 20, figs. 1-8), the report (database 60 includes a signatories table 62, a transaction document table 64 that stores received transaction documents and messages, and a transaction documents relations table 66, page 20, lines 1-5); However, Jevans fails to disclose identifying the first user based on the identification information; and recording the report in a secure log; (j) prior to step (a), receiving, by the trading platform computer system, sellable product information from the second user device including a digital signature based on the second user certificate associated with the second user (See 35 USC 112 rejections above, for Examination purposes this limitation is interpreted as “receiving information for listing a product for sale on the trading platform from the second user device”); (k) prior to step (a) and after step (i) storing, by the trading platform computer system, sellable product including a product identification number associated with the sellable product “assigning a product ID to the product and storing the product ID on the trading platform computer system”; and (1) prior to step (a) and after step (k), listing, by the trading platform computer system, all sellable products, wherein the purchase order information is associated with at least one sellable product” (See 35 USC 112 rejections above, for Examination purposes this limitation is interpreted as “(l) listing the sellable product for sale on the trading platform”).  
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches identifying the first user based on the identification information (the issuer user 105 is assigned an ID consisting of alphanumeric characters, para. 0052); and recording the report in a secure log (blockchain ledger maintains a record of all transactions, para. 0029); (j) prior to step (a), receiving, by the trading platform computer system, sellable product information from the second user device, including a digital signature based on the second user certificate associated with the second user (See 35 USC 112 rejections above, for Examination purposes this limitation is interpreted as “receiving information for listing a product for sale on the trading platform from the second user device”) (issuer users 105 may utilize the cryptographic wallets 125 to list securities for auction or sale, para. 0038; embedding the security onto the blockchain using the cryptographic wallet 125 which stores a public key and a private key utilized to digitally sign blocks added to the blockchain, para. 0088); (k) prior to step (a) and after step (i) storing, by the trading platform computer system, sellable product including a product identification number associated with the sellable product (See 35 USC 112 rejections above, for Examination purposes this limitation is interpreted as “assigning a product ID to the product and storing the product ID on the trading platform computer system”) (the platform assigns the new offering a unique ID which identifies the associated security and which is embedded into the data tokens and blockchain ledger 175 for the associated security); and (1) prior to step (a) and after step (k), listing, by the trading platform computer system, all sellable products, wherein the purchase order information is associated with at least one sellable product” (See 35 USC 112 rejections above, for Examination purposes this limitation is interpreted as “(l) listing the sellable product for sale on the trading platform”) (securities made available through the network are embedded directly onto blockchain ledger itself, para. 0008).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to identify a user based on identification information, to record the report in a secure log, to receive information for listing a product for sale, assigning a product ID to the product, stored the product ID on the system, and listing the product for sale, as taught by the method of Molinari.  The motivation for doing so would have been to assign an issuer an ID to uniquely identify the issuer (Molinari, para. 0052) and to append the blockchain ledger to reflect events and criteria associated with the contracts for transferring securities (Molinari, para. 0044).

In regards to claim 2, modified Jevans discloses the method of claim 1, and further discloses wherein the identification information includes user credential associated with the first user (content of electronic transaction document may include a description of the issuer and recipients, date of issue, date the first signature was affixed to the document, description of the transaction, decorations to be included in the visible form of the document, the layout of the visible form, and a reference to the issuer’s certificate consisting of the name of the certificate issuing authority and composed with issuer’s  name as part of the signature information, page 19, figs. 1-8).

In regards to claim 5, modified Jevans discloses the method of claim 1, wherein the purchase order information includes product information, and price information (transaction document content includes a Transaction Document ID Number, description of the issuer and recipient, description of the transaction, content describing contractual terms (e.g. items purchased, price, etc.), and names and unique identifiers of all parties, page 20, figs. 1-8), but fails to disclose quantity information.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches quantity information (smart contract may be embedded with measures to ensure compliance and restrictions with parties agreeing to terms of the transfer such as price, quantity, timeframe, etc., para. 0048).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to include quantity information as taught by the method of Molinari.  The motivation for doing so would have been to append the blockchain ledger to reflect performance or lack thereof, of any events associated with the smart transfer contract (Molinari, para. 0046).

In regards to claim 6, modified Jevans discloses the method of claim 1, and further discloses wherein the receiving step (c) includes a step of validating the digital signature of the first user (validator module 44 incorporated into Transaction Document Server 30 and Client 70 checks the validity of an electronic transaction document and validates each signature (certificate) by verifying the certificate with the appropriate certificate authority (CA), page 12, lines 13-27, figs. 3-8).

In regards to claim 7, modified Jevans discloses the method of claim 1, wherein the receiving step (c) includes a steps of: (m) determining whether the purchase order complies with limitations associated with the first user (some transaction documents, such as purchase orders for amounts above a set amount, may require signatures of notaries or supervisors to complete a transaction as shown in figs. 6a and 6b, page 26, line 25 – page 27, line 6, figs. 1-8); and in the case where the purchase order does not comply (transaction document server 30 notifies the workflow 90 that an electronic document has been issued and a signature is pending and at step 604 the notary receives and verifies the electronic transaction document, page 27, fig. 6A), sending a request for authorization to at least one associated user (at step 602 the electronic transaction document is transmitted to a notary to notarize and affix its digital signature, page 27, figs. 1-8).

In regards to claim 8, modified Jevans discloses the method of claim 7, and further discloses a method comprising receiving (at step 602 the electronic transaction document is transmitted to a notary to notarize and affix its digital signature, page 27, figs. 1-8) a second purchase order signed by the at least one other user (Notary notarizes the electronic transaction document by affixing it digital signature to the electronic transaction and the merchant receives the notarized electronic transaction document at step 608, page 27, figs. 1-8) using a certificate associated with the at least one associated user (each signature in an electronic transaction document contains a signature certificate reference, page 17, lines 29-35, figs. 1-8).

In regards to claim 9, modified Jevans discloses the method of claim 1, and further discloses wherein the sending step (d) includes generating a purchase identification number uniquely associated with the purchase order and adding it to the purchase order sent to the second user (Data Definition 50 utilized by transaction document server 30 and client 70 including a worldwide unique ID for each individual electronic transaction document, consisting of a combination of the Issuer's Certificate Authority's ID, the Issuer's Certificate ID, and a tracking number generated by the Issuer, pages 13 and 14, figs. 1-8).

In regards to claim 10, modified Jevans discloses the method of claim 9, but fails to disclose wherein the purchase identification number is based on the type of product associated with the product information.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches wherein the purchase identification number is based on the type of product associated with the product information (the platform assigns the new offering a unique which identifies the associated security and which is embedded into the data tokens and blockchain ledger 175 entries for the associated securities, para. 0054).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to assign a purchase identification number to identify the product as taught by the method of Molinari.  The motivation for doing so would have been to assign a unique product ID for each new security product so that the associated security can be identified on the blockchain ledger (Molinari, para. 0054).

In regards to claim 11, modified Jevans discloses the method of claim 9, but fails to disclose wherein the purchase identification number is used as a seed to provide a tuple to be stored in the secure log operatively connected to the trading platform computer system.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches wherein the purchase identification number is used as a seed to provide a tuple (per the applicant’s specification, the Examiner is interpreting a tuple as a digital signature paired with hashed information) to be stored in the secure log (a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions and/or as associated hash values in the on-way hashing algorithm to append entries to the blockchain ledger 175 and the users’ cryptographic wallets may digitally sign the entries, para. 0069) operatively connected to the trading platform computer system (blockchain ledger 175 may be updated with new blocks to identify any event relevant to issuing or transferring securities and any events associated with smart contracts on the system 100, para. 0070).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to use the purchase identification number as a seed to record the report in a secure log as taught by the method of Molinari.  The motivation for doing so would have been to append the blockchain ledger to reflect events and criteria associated with the contracts for transferring securities (Molinari, para. 0044).

In regards to claim 15, modified Jevans discloses the method of claim 14, and discloses a method further comprising: (n) receiving, by the trading platform computer system, a seller confirmation signed by the second user (once reviewed and any required actions completed, the Transaction Client 70 signs the electronic transaction document with the recipients digital signatures at step 326 and it is referred to as an acceptance message, page 23, figs. 1-8) confirming receipt of the price of the product (recipient’s acceptance of the electronic transaction document indicates acceptance of the content or terms contained, page 22, figs. 1-8).

In regards to claim 16, modified Jevans discloses the method of claim 15, and discloses a method further comprising: (o) storing, by the trading platform computer system, the purchase confirmation and the seller confirmation in the secure log (the fully signed document is encrypted at step 518, copies sent to each recipient at step 520, and at step 522 the fully signed document is stored in the transaction documents table 64, page 25, figs, 1-8).

In regards to claim 17, modified Jevans discloses the method of claim 1, but fails to disclose a method further comprising: (m) sending, by the trading platform computer system, the report to a regulatory authority.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches sending, by the trading platform computer system, the report to a regulatory authority (information submitted by the potential investor may be stored on the blockchain ledger and made available to compliance or regulatory authorities, para. 0080).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to provide the report to regulatory authorities as taught by the method of Molinari.  The motivation for doing so would have been to comply with anti-money laundering laws and other regulations (Molinari, para. 0080).

In regards to claim 18, modified Jevans discloses the method of claim 1, but fails to disclose wherein the recording step further comprises: generating, by the trading platform computer system, a tuple based on the report, where a purchase identification number is used as a seed and the additional information is used as a second part of the tuple; and storing the tuple in the secure log.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches wherein the recording step (blockchain ledger 175 may be updated with new blocks to identify any event relevant to issuing or transferring securities and any events associated with smart contracts on the system 100, para. 0070) further comprises: generating, by the trading platform computer system, a tuple (per the applicant’s specification, the Examiner is interpreting a tuple as a digital signature paired with hashed information) based on the report, where a purchase identification number is used as a seed and the additional information is used as a second part of the tuple (a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions and/or as associated hash values in the on-way hashing algorithm to append entries to the blockchain ledger 175 and the users’ cryptographic wallets may digitally sign the entries, para. 0069); and storing the tuple in the secure log (blockchain ledger 175 may be updated with new blocks to identify any event relevant to issuing or transferring securities and any events associated with smart contracts on the system 100, para. 0070).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to use the purchase identification number as a seed to record the report in a secure log as taught by the method of Molinari.  The motivation for doing so would have been to append the blockchain ledger to reflect events and criteria associated with the contracts for transferring securities (Molinari, para. 0044).
 
In regards to claim 19, modified Jevans discloses the method of claim 1, but fails to disclose wherein the secure log may be a computer log associated with the trading platform computer system and may include log information associated with each event associated with the trading platform computer system.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches wherein the secure log may be a computer log associated with the trading platform computer system (blockchain ledger maintains a record of all transactions, para. 0029) and may include log information associated with each event associated with the trading platform computer system (blockchain ledger 175 may be updated with new blocks to identify any event relevant to issuing or transferring securities and any events associated with smart contracts on the system 100, para. 0070).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to record transactions in a secure log as taught by the method of Molinari.  The motivation for doing so would have been to append the blockchain ledger to reflect events and criteria associated with the contracts for transferring securities (Molinari, para. 0044).

In regards to claim 20, modified Jevans discloses the method of claim 1, and discloses a method further comprising: (m) generating, by the trading platform computer system, an agreement document (at step 300 the electronic transaction document is created using content supplied to the transaction document server from the workflow system 90 via API 40, pages 20 and 21, figs. 1-8) indicative of a transaction associated with the purchase order (transaction documents may include offer letters, purchase orders, acceptance letters, receipts, sales slips, etc., and the transaction documents identify the terms of the transaction, the responsibilities of the parties, an products, services, or moneys exchanged, page 8, figs. 1-8); (n) sending, by the trading platform computer system to at least the first user device and the second user device (issuer encrypts the electronic transaction document for transmission and at step 304 the Transaction Document Server 30 transmits the electronic transaction document to the Transaction Document Client 70, page 21, figs. 1-8), the agreement document (at step 300 the electronic transaction document is created using content supplied to the transaction document server from the workflow system 90 via API 40, pages 20 and 21, figs. 1-8); (o) receiving, by the trading platform computer system, the agreement document including the first user signature (issuer’s digital signature is inserted into the electronic transaction document and encrypted using the issuer’s certificate and generating a digest on the encrypted form of the electronic transaction document content, page 21, figs. 1-8) and the second user signature (at step 326 the electronic transaction document is signed with the recipients digital signature, page 23, figs. 1-8); and (p) storing, by the trading platform computer system, the agreement document (the fully signed document is stored in the transaction document table 64 at step 564, page 26, lines 16-23, figs. 1-8), but fails to disclose storing in the secure log.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches storing in the secure log (blockchain ledger maintains a record of all transactions, para. 0029).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to store in a secure log as taught by the method of Molinari.  The motivation for doing so would have been to append the blockchain ledger to reflect events and criteria associated with the contracts for transferring securities (Molinari, para. 0044).

In regards to claim 21, modified Jevans discloses the method of claim 1, but fails to disclose a method further comprising: (m) transmitting, by the trading platform computer system, the report to a regulatory authority.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches transmitting, by the trading platform computer system, the report to a regulatory authority (information submitted by the potential investor may be stored on the blockchain ledger and made available to compliance or regulatory authorities, para. 0080).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to provide the report to regulatory authorities as taught by the method of Molinari.  The motivation for doing so would have been to comply with anti-money laundering laws and other regulations (Molinari, para. 0080).

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jevans, in view of Molinari, and further in view of WO 2012176273 to Matsubara (hereinafter referred to as Matsubara machine translation).

In regards to claim 3, modified Jevans discloses the method of claim 1, but fails to disclose wherein the identification information includes a username and a password associated with the first user.
Matsubara, in the related field of online transactions, teaches wherein the identification information includes a username and a password associated with the first user (information such as an address and name or phone is registered in the personal authentication server and a personal ID and password are issued to the registered user, Matsubara machine translation, page 11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to authenticate a user with an ID and a password as taught by the method of Matsubara.  The motivation for doing so would have been to determine whether the user is a registered user and to authenticate the user (Matsubara machine translation, page 12).

In regards to claim 4, modified Jevans discloses the method of claims 1, but fails to disclose wherein the identifying step includes a step of accessing, by the trading platform computer system, user information associated with a plurality of validated users and comparing the identification information to the user information to identify the first user.
Matsubara, in the related field of online transactions, teaches wherein the identifying step includes a step of accessing, by the trading platform computer system, user information associated with a plurality of validated users (information such as an address and name or phone is registered in the personal authentication server and a personal ID and password are issued to the registered user and when depositing a pair of personal ID are input and authentication is performed depending on whether the pair matches, Matsubara machine translation, Matsubara machine translation, page 11) and comparing the identification information to the user information to identify the first user (the “determination unit” (1333) has a function of determining whether the password and personal ID pair included in the acquired specific request matches the password and personal ID pair stored in the personal ID storage unit, Matsubara machine translation, page 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to authenticate a user with an ID and a password as taught by the method of Matsubara.  The motivation for doing so would have been to determine whether the user is a registered user and to authenticate the user (Matsubara machine translation, page 12).

In regards to claim 14, modified Jevans discloses the method of claim 1, and discloses a method further comprising: (m) receiving, by the trading platform computer system a purchase confirmation signed by the first user (issuer’s digital signature is inserted into the electronic transaction document and encrypted using the issuer’s certificate and generating a digest on the encrypted form of the electronic transaction document content, page 21, figs. 1-8), but fails to disclose a confirmation confirming receipt of the product.
Matsubara, in the related field of online transactions, teaches confirming receipt of the product (when the user receives the shipping product the user inputs information indicating that the product has been received together with the product ID and its own purchaser ID, Matsubara machine translation, page 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to confirm receipt of the product as taught by the method of Matsubara.  The motivation for doing so would have been to authenticate receipt of the product by the purchaser to allow the payment to be withdrawn the seller (Matsubara machine translation, page 4).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jevans, in view of Molinari, and further in view of US 9,818,110 to Kerner et al. (hereinafter referred to as Kerner).

In regards to claim 12, modified Jevans discloses the method of claim 1, and further discloses a method further comprising: (m) sending, by the trading platform computer system, the purchase order to a third user device associated with a third user (at step 602 the electronic transaction document is transmitted to a notary to notarize and affix its digital signature, page 27, figs. 1-8), where the third user is a trusted entity with authority to release funds (some transaction documents, such as purchase orders for amounts above a set amount, may require signatures of notaries or supervisors to complete a transaction as shown in figs. 6a and 6b, page 26, line 25 – page 27, line 6, figs. 1-8); and (n) receiving, by the trading platform computer system from the third user device, a confirmation message (Notary notarizes the electronic transaction document by affixing it digital signature to the electronic transaction and the merchant receives the notarized electronic transaction document at step 608, page 27, figs. 1-8) including a signature of the third user based on the certificate of the third user (each signature in an electronic transaction document contains a signature certificate reference, page 17, lines 29-35, figs. 1-8).  However, Jevans fails to disclose receiving a funds confirmation message confirming there are sufficient funds to complete the purchase. 
Kerner, in the related field of facilitating online transactions, teaches receiving a funds confirmation message (the funds confirmation message 612 is returned from the remote server for display to the webpage 600, col. 12, lines 3-25, fig. 8) confirming there are sufficient funds to complete the purchase (the funds confirmation message 612 provides an indication to the user that the user’s account contained sufficient funds to complete the transaction, col. 12, lines 11-25, fig. 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to include quantity information as taught by the method of Kerner.  The motivation for doing so would have been to confirm to the user that the user’s account contained sufficient funds (Kerner, col. 12, lines 3-25).

In regards to claim 13, modified Jevans discloses the method of claim 12, and further discloses wherein the sending step (m) and the receiving step (n) are performed before step (e) (Notary notarizes the electronic transaction document by affixing it digital signature to the electronic transaction and the merchant receives the notarized electronic transaction document at step 608, page 27, figs. 1-8).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejection of claims 1-21 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-21 under 35 USC 101 is maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claims are directed recite a combination of unconventional and non-routine steps to provide a new and unknown method of engaging and recording secure transactions.  The Applicant further states on pages7-9 of their remarks, that amended independent claim 1 provides a technical solution to a technical problem with respect to conventional blockchain and Merkle tree systems used to securely engage in and record transactions that integrate the abstract idea into a practical application under step 2A and references Finjan in support of their argument.  Applicant also argues on page 10 of their Remarks that the claims provide improvements in conventional computer systems used to conduct and secure transactions that are unique and nonconventional and amount to significantly more that the abstract idea.
Examiner respectfully disagrees with Applicant’s argument that the claims do not recite any of the groupings of abstract ideas under the 2019 PEG.  Under Step 1, the claims are directed to the statutory category of a process and under Step 2A, and under Prong 1 of the 2019 PEG, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity.  As stated in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers commercial interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation the claims recite commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations which falls under the grouping of “Certain Methods of Organizing Human Activity”.  Receiving digital signatures from users for a purchase order and generating a confirmation is a contractual agreement for participants in a business relationship for sales activities.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a trading platform computer system, a first user device, and a second user device, and a secure log”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claim recites an abstract idea.
Examiner respectfully disagrees with Applicant’s argument that the claims are indicative of integration into a practical application.  Processing and documenting a digital transaction, is not an improvement to the functioning of a computer or a technical solution to a problem.  A computer system generating/receiving information over a network to/from a seller and buyer is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of “a trading platform computer system, a first user device, and a second user device, and a secure log” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements or any other technology.  Applicant claimed limitations are unlike those in Finjan, because the court concluded that the claimed method in Finjan recites specific steps that accomplish a result that realizes an improvement in computer functionality. In particular, the claimed method generated a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code”.  This was a technical improvement to a technical problem over traditional virus scanning, which only recognized the presence of previously-identified viruses (see Memorandum - Recent Subject Matter Eligibility Decisions (Finjan Inc. v. Blue Coat Systems, Inc. and Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc.) (April 2, 2018)).  In regards to the Applicant’s claim limitations, the Examiner fails to see how computer functionality has been improved, therefore this argument is not persuasive.  and the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
Examiner respectfully disagrees with Applicant’s further argument that under Step 2B of the 2019 PEG, that the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible because the claims provide for improvements to the technical field.  As stated previously, processing and documenting a digital transaction, is nothing more than executing instructions to apply the exception to a computer.  The additional elements of “a trading platform computer system, a first user device, and a second user device, and a secure log” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, as stated previously, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network are well-understood routine and conventional, similar to the instant application claims which recite: “receiving…sellable product information; receiving…identification information; receiving…purchase order information; sending…the purchase order; receiving…a confirmation of the purchase order; sending…the second confirmation message”.  Therefore the rejection of the claims pursuant to 35 USC 101 is maintained.  MPEP 2106.05(d)(ii) provides that performing repetitive calculations are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “identifying…the first user based on the identification information, generating…a second confirmation message, and generating…a report”.  MPEP 2106.05(d)(ii) provides that electronic recordkeeping is well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “recording…the report in a secure log; and storing…sellable product including a product identification number”.  Furthermore, the steps for “generating…a report, and listing…all sellable products” are also merely presenting results of an analysis akin to Electric Power Group.  Therefore, independent claim 1 is not patent eligible.  Therefore, the rejections of the claims pursuant to 25 USC 101 are maintained.  
With respect to the Applicant’s arguments regarding the previous rejection of independent claim 1, under 35 USC 103, the Applicant argues that the prior art fails to disclose the amended limitations of the independent claim and also argues that that prior art fails to disclose: "receiving, by the trading platform computer system, purchase order information from the first user device including a digital signature based on a first user certificate associated with the first user"; "receiving, by the trading platform computer system, a confirmation of the purchase order from the second user device, the confirmation including a second digital signature based on the certificate associated with the second user"; and "generating, by the trading platform computer system, a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user".  Applicant argues that in Jevans, the two digital signatures are not provided by two different user devices, but rather by the issuer and the transaction document client 70.  Examiner respectfully disagrees with Applicant’s assertion.  As indicated on page 11 of Jevans, “The Transaction Document Client 70 is implemented on the recipient's computer system and is used by recipients to receive and sign their copies of an electronic transaction document…the Transaction Document Client 70 installs itself on the recipient's system such that it is invoked seamlessly when an electronic transaction document is received” and on page 10 of Jevans “The Transaction Document System
10 comprises a Transaction Document Server 30 implemented on an issuer's computer system, and a Transaction Document Client 70 implemented on a 20 recipient's computer system”.  Furthermore, the issuer is one of the parties to the transaction (See page 10 of Jevans).  Applicant further argues that the prior art fails to disclose the amended claim limitations of independent claim 1.  However, as referenced in the office action above, the amended claim limitations of independent claim 1 have been rejected under 35 U.S.C 112(a) as “new matter” because none of the amended limitations are included in the Applicant’s specification as filed.  Applicant also does not cite any support for the amendments in their Remarks.  Furthermore, Applicant’s arguments are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Jevans, and Molinari  teach all of the limitations of amended claim 1.  Furthermore, the Applicant’s argument is moot that the dependent claims should be allowed based on their dependability on amended independent claim 1.  Therefore, the rejections for claims 1-21 are maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        8/25/2022